DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (KR 101177322).

Regarding claim 1,  Ko discloses a two-way receiver comprising (two-way receiver 1 of Figs. 1-2): a cylindrical frame having a space for accommodating a component (cylindrical frame 11 having a space for accommodating a component, Figs. 1-2, [Abstract]); a yoke dividing an internal space of the cylindrical frame up and down and including a cylindrical portion (12 cylindrical yoke dividing an internal space of frame 11 up and down and including a cylindrical portion, Figs. 1-2, [Abstract]), a first flange portion formed at an outer periphery of the cylindrical portion (first flange 12-3 formed at an outer periphery of the cylindrical portion of the yoke 12, Figs. 1-2), a connection wall bent downward from the first flange portion, a second flange portion formed at an outer periphery of the connection wall, and a communication hole formed by deleting a portion of the connection wall and a portion of the second flange portion (connection wall 12-2 bends downward from first flange portion 12-3 and continues into a second flange portion 12-1 formed at an outer periphery of the connection wall, with a communication hole formed by deleting a portion of the connection wall and a portion of the second flange portion 12-1, Figs. 1-2); a first speaker unit installed above the yoke and including a first permanent magnet, a first plate, a first voice coil, and a first diaphragm (a first speaker unit 20 installed below the yoke 12 including a first permanent magnet 13, a first plate 15, a first voice coil 25, and a first diaphragm 21, Figs. 1-2); a second speaker unit installed below the yoke and including a second permanent magnet, a second plate, a second voice coil, and a second diaphragm (second speaker unit 30 installed above the yoke 12 including a second permanent magnet 14, a second plate 16, a second voice coil 35 and a second diaphragm, Figs. 1-2); a protector coupled to a lower portion of the cylindrical frame and protecting the second speaker (protector 10 coupled to a lower portion of the cylindrical frame 11 and protecting the second speaker 30, Figs. 1-2); and a bass duct formed on an outer periphery of the first speaker unit and having a sound emission hole for emitting a sound of the first speaker unit emitted to the communication hole of the yoke to a position spaced apart from the communication hole (bass duct 40 formed on an outer periphery of the first speaker unit 20 and having a sound emission hole for emitting a sound of the first speaker unit emitted to the communication hole of the yoke to a position spaced apart from the communication hole, Figs. 1-2).

Allowable Subject Matter
Claim 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651